         Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 1 of 22 PageID #: 79




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


                                                     )
    OHIO VALLEY ENVIRONMENTAL                        )
    COALITION, WEST VIRGINIA                         )
    HIGHLANDS CONSERVANCY, and                       )
    SIERRA CLUB,                                     )
                                                     )
                            Plaintiffs,              )
    v.                                               )   CIVIL ACTION NO. 3:20-cv-00470
                                                     )
    AUSTIN CAPERTON, Secretary,                      )
    West Virginia Department of                      )
    Environmental Protection,                        )
                                                     )
                            Defendant.               )


                          REPLY IN FURTHER SUPPORT OF MOTION TO
                              DISMISS PLAINTIFFS’ COMPLAINT

           Plaintiffs’ response, while sweeping in its discussion of the implementation,

administration, and enforcement of West Virginia’s federally-approved State surface mining

program under the West Virginia Surface Coal Mining and Reclamation Act, gives little ink to

the most important element of their claim: DEP’s failure to notify OSM. To succeed on their

claim that DEP violated 30 C.F.R. § 732.17(b), Plaintiffs must plead that DEP failed to give

notice to OSM. But, the Plaintiffs’ Complaint acknowledges, DEP did, in fact, send a notice to

OSM. 1 The Plaintiffs just disagree with its contents and DEP’s determination in connection

therewith. 2 Shying away from this fatal admission, Plaintiffs are left to attack, on the substance

of it, DEP’s discretionary determination that the ERP receivership (and other “events” the

Plaintiffs cite) did not give rise to a significant change in the budgeting and funding of the



1
    See Compl. [Doc 1] at ¶ 45.
2
    See id.
       Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 2 of 22 PageID #: 80




State’s bonding program.

           Those undeniable facts, premised upon the allegations in the Plaintiffs’ Complaint, knock

the props entirely out from under this action. They demonstrate that the Plaintiffs attack a

discretionary determination of DEP, not a nondiscretionary act as the federal law requires to

maintain a citizens’ suit. They demonstrate that the Plaintiffs’ attack centers on their own issues

with the State’s bonding program, such that sovereign immunity bars their suit. And they

demonstrate that the Plaintiff-citizens have, in reality, already had their chance in court on those

issues and lost, such that res judicata (and collateral estoppel) bar this action before it ever gets to

the merits.

           If this Court were to deny DEP’s motion to dismiss and further determine that this action

is the proper subject of a citizens’ suit (something DEP denies based upon facts it would adduce

outside of the Complaint), it would be left to conduct a trial to determine for itself whether or not

the ERP receivership and other alleged insolvencies gave rise to a significant change in the

funding and budgeting of the State program, contrary to DEP’s own determination. In addition

to involving a federal court in the State bonding program at an unprecedented level of

granularity, such a trial would necessarily involve the proverbial “battle of the experts,” with

DEP proffering its own expert testimony and the Plaintiffs left to adduce testimony of their own

hired expert. That scenario only highlights the fact that the Plaintiffs attack the substance of the

State’s bonding program, DEP’s administration thereof, and DEP’s discretionary determinations

relating thereto.

           In attacking the State’s bonding program, the Plaintiffs admit they rely “largely” upon an

affidavit filed in the ERP receivership. 3 In doing so, the Plaintiffs take substantial liberties with



3
    See Resp. at *7–8. The Plaintiffs mistakenly refer to the affidavit as a declaration.

                                                              2
     Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 3 of 22 PageID #: 81




the contents of the affidavit (as well as in the description of subsequent events in the

receivership) to make their case here. Viewing the affidavit in its proper context (and in full),

however, demonstrates that the “statements” the Plaintiffs pull from the affidavit are incomplete

in both substance and content. The Plaintiffs have manipulated the factual assertions contained

within the affidavit to “fit” the necessary predicates of Section 732.17(b). Absent that, there

exists no basis to claim that a significant change affecting the State bonding program has

occurred.

        To enable the Court fully to assess the Plaintiffs’ Complaint, DEP attaches hereto as

Exhibits A and B true and correct copies of the complete affidavit and the notice (without its

referenced enclosures) incorporated into the Complaint. 4

        The Plaintiffs’ allegations affirmatively misstate at least two details in the affidavit that

are key to the Plaintiffs’ claim herein. The Plaintiffs allege in their Complaint that DEP

estimated ERP’s reclamation work at $230 million and stated that the bonds backing that work

total $115 million, thus leaving the State’s bonding program underfunded. 5 Neither allegation

accurately reflects the statements in the affidavit. The affidavit explicitly grounds the

reclamation estimate at the time of Patriot Coal’s bankruptcy case in 2015; 6 it is not and was not

an estimate of the current amount of reclamation work required to be done at ERP’s sites. And

the Plaintiffs ignore the fact that Patriot posted an additional $12.5 million cash bond to back




4
  “In evaluating a motion to dismiss, [a court] may consider documents that are attached to or submitted with the
complaint, … and any ‘matters incorporated by reference or integral to the claim, items subject to judicial notice,
matters of public record, orders, [and] items appearing in the record of the case.’” Buck v. Hampton Township Sch.
Dist., 452 F.3d 256, 260 (3d Cir. 2006) (quoting 5B Charles A. Wright & Arthur R. Miller, FEDERAL PRACTICE &
PROCEDURE § 1357 (3d ed.2004)).
5
  See Compl. at ¶ 31(f) & (h); see also Resp. at *5.
6
  See Ex. A at ¶ 25. The Plaintiffs also ignore the fact that a separate coal company agreed to provide $7 million
worth of reclamation at the former Patriot mine sites, thus reducing ERP’s reclamation costs by a similar amount.
See Ex. A at ¶ 35.b.

                                                         3
     Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 4 of 22 PageID #: 82




ERP’s obligations.7 Those discrepancies undercut the Plaintiffs’ back-of-the-envelope analysis

of the alleged shortfall caused by the ERP receivership that forms the sole basis of their

Complaint, particularly inasmuch as the Plaintiffs use a reclamation estimate that, at best, is five

years out of date and understate the amount of the bonds. 8

        More importantly, however, the Plaintiffs also fail to note that the affidavit, immediately

after referencing the concerns the Plaintiffs cite in their Complaint, adds that “[f]aced with those

prospects, DEP . . . began exploring alternatives for security the reclamation and remediation of

the ERP mining sites” 9 and ultimately sought and obtained the appointment of a receiver to that

end. 10 Thus, as the affidavit makes clear and the Plaintiffs fully ignore, DEP took affirmative

steps to avoid the potential issues the Plaintiffs now latch onto as facts in existence. Given

DEP’s actions to address those issues, the statements in the affidavit cannot be considered

“admissions” as to the insufficiency of the State’s bonding program.

        Even leaving aside the Plaintiffs’ misleading use of the affidavit, the Plaintiffs simply

cannot overcome the fact that, despite all the statements they pull out of context from the

affidavit, DEP subsequently determined in its notice to OSM that the current situation, including

the existence of the ERP receivership and other supposed “events” the Plaintiffs reel off, simply

does not give rise to a significant change in the budgeting or funding of the State’s program. 11 It

is that subsequent discretionary determination, made in light of the very statements the Plaintiffs

now cite again in their Complaint, that the Plaintiffs now seek to attack on the merits in this suit.


7
  See Ex. A at ¶ 35.a.
8
  See Resp. at *5 (“That bond money ($115 million) cannot fill the huge financial gap in the ABS, which currently
has only $174 million and cannot cover the current and future costs of reclaiming all of ERP’s mines ($230 million)
and treating all of their wastewater (additional hundreds of millions).”).
9
  See Ex. A at ¶ 65, et seq.
10
   See Ward v. ERP Envtl Fund, Inc., Civil Action No. 20-C-282 (Cir. Ct., Kanawha County). If this action were to
proceed, DEP would adduce facts demonstrating that the receiver has, in fact, substantially reduced ERP’s bonded
reclamation obligations through, among other actions, transferring ERP permits to other operators.
11
   See Ex. B.

                                                         4
     Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 5 of 22 PageID #: 83




        As set out in DEP’s initial brief in support of its motion to dismiss and as discussed in

more detail below, agency determinations to act pursuant to the directives of a statute are often

immune from judicial oversight. Indeed, courts have interpreted statutes that otherwise appear to

be “non-discretionary” as “discretionary” when the agency in question must exercise a

substantial amount of discretion in carrying out the statutory provision. DEP submits that

Section 732.17(b) falls within that class of statutory provisions requiring the substantial

discretion of the relevant State regulatory agency and contemplates its discretionary assessment

of whether significant events have occurred that would impact the administration,

implementation, or enforcement of that State’s program, including changes in funding or

budgeting.

        Seemingly recognizing the infirmity of their own position in light of the notice DEP sent

to OSM, the Plaintiffs make a clumsy attempt to claim injury from, alternatively, ERP’s and

DEP’s supposed failure to reclaim mine sites in West Virginia. 12 ERP, which continues to

operate its mine sites under the special receiver, is not a party to this action and this Court

obviously cannot redress any injuries it has caused the Plaintiffs herein. As for DEP, the

Plaintiffs have not alleged, and simply cannot allege, that the bankruptcy or insolvency of any

coal company (including, now, Murray Energy on which the Plaintiffs rely) 13 has led or will

inexorably lead to DEP’s failure to reclaim a single mine site much less the entire set of permits

each allegedly bankrupt or insolvent company holds. Their Complaint does not even allege the

revocation and forfeiture of a single permit coming out of any bankruptcy or insolvency, an



12
  See Resp. at *13-14.
13
  See Comp. at ¶¶ 41, 44 & 52. The United States Bankruptcy Court for the Southern District of Ohio just
confirmed Murray Energy’s Chapter 11 reorganization plan on August 31, 2020. Pursuant to the confirmation order,
Murray Energy will emerge from bankruptcy continuing to operate all its permitted sites in West Virginia (and the
other states in which it operates). See Confirmation Order, In re Murray Energy Holdings, Inc., Case No. 19-56885
(Bankr. S.D. Ohio, Aug. 31, 2020) [Doc 2135].

                                                       5
     Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 6 of 22 PageID #: 84




allegation essential to establishing DEP’s obligation to reclaim in the first place. 14 DEP noted

the conjectural hurdles the Plaintiffs skipped over in their Complaint and the insufficiency of the

Plaintiffs’ allegations in that regard in its initial brief. 15 They have said nothing in their response

to contradict that conclusion. Their Complaint stands on rank speculation and conjecture based

upon their own imaginings. As a result, the Plaintiffs have alleged no concrete, particularized,

actual or imminent injury upon which to base their standing to sue, their putative claims lack any

sense of ripeness, and any justiciable controversy.

        The Plaintiffs’ Complaint fails at the pleading stage and should be dismissed.

                                                 ARGUMENT
        The Plaintiffs’ Response fails to establish any basis for denying DEP’s motion to dismiss.
     A. The Plaintiffs’ Complaint fails to establish a nondiscretionary duty to notify
        OSM of the occurrence of a significant event affecting the State program.

        The entire basis of the Plaintiffs’ cause of action in this case is that, given DEP’s

statements in an affidavit filed in its state court receivership case against ERP, DEP was under a

nondiscretionary duty to notify OSM of a significant event that affects the implementation,

administration, or enforcement of its approved State program. That contention is based upon

affirmative misstatements and misconstructions of the affidavit and a misunderstanding of the

nature of DEP’s obligations under 30 C.F.R. § 732.17(b).

        1. The affidavit in the ERP case does not say and cannot be construed as saying that
           DEP acknowledged the insufficiency of the State bonding program.

        Any fair and complete reading of the affidavit simply does not say or even imply that the

State’s bonding program will be unable to meet the State’s obligations. Save for the statements



14
   The Plaintiffs pick up on DEP’s disclosure of the revocation of four ERP permits to now suggest, without any
evidence or discussion, that the revocation and forfeiture of seemingly all of ERP’s permits has begun. See Resp. at
*14, n.3.
15
   See, e.g., Mem. at **16-18.

                                                         6
    Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 7 of 22 PageID #: 85




that the Plaintiffs misstate concerning the extent of ERP’s reclamation obligations and the bonds

backing them, DEP acknowledges the concerns it expressed in the affidavit as to the potential

impact of revoking and forfeiting all 100-plus ERP permits on the Special Reclamation Fund and

calling $115 million in bonds at more or less the same time on the surety and DEP’s recoveries

thereon. See Ex. A at ¶¶ 62–65. But the affidavit makes clear that (a) DEP would have to

revoke and forfeit all the bonds only if “ERP remain[ed] in widespread default of its obligations

under its permits as it [was then]” (Ex. A at ¶ 62) and (b) “the actual reclamation and

remediation of the ERP Mining sites could be delayed” if those concerns came to pass (Ex. A at

¶ 64). Nowhere does DEP state or imply in that affidavit or otherwise that even the en masse

revocation, forfeiture, and transfer of all 100-plus ERP permits, if they actually happened, would

necessarily lead to the insolvency of the State’s bonding program. Moreover, after noting its

concerns regarding the immediate, wholesale revocation, forfeiture, and transfer of ERP’s

permits, the affidavit continues by stating that, “[f]aced with those prospects, DEP and [the

surety bond issuer] began exploring alternatives for securing the reclamation and remediation of

the ERP mining sites.” Ex. A at ¶ 65. The affidavit continues by noting that the surety bond

issuer had agreed to “fund a special receiver charged with overseeing ERP’s operations, assets,

and affairs . . . and determine whether it is possible to develop a plan for maintaining its permits,

reclaiming and remediating ERP’s mining sites and obtaining bond release all in accordance with

the surface mining and clean water laws applicable to its operations.” Ex. A at ¶ 70. To

implement that proposed program and thereby attempt to avoid the concerns DEP described in

the affidavit, DEP commenced the receivership action and obtained the appointment of a special

receiver which continues to this day to operate ERP with funding provided by the surety bond

issuer. See Ward v. ERP Envtl Fund, Inc., Civil Action No. 20-C-282 (Cir. Ct., Kanawha



                                                  7
     Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 8 of 22 PageID #: 86




County, West Virginia).

         The Plaintiffs’ Complaint, in pulling selective statements out of context from the

affidavit, grossly misstates the affidavit’s substance. It simply cannot be construed, as the

Plaintiffs do in their Response, as an “admi[ssion] that [the State’s bonding system] is not

sufficient to handle the current insolvency of ERP.” Resp. at *5. Nor can the affidavit be fairly

read to contradict DEP’s subsequent determination, as expressed in the notice it sent to OSM, see

Ex. B at *2, that no significant event affecting the implementation, administration, or

enforcement of the State’s bonding program had occurred.

         2. The Plaintiffs misstate DEP’s discretion under Section 732.17(b).

         The Plaintiffs latch onto the word “shall” in Section 732.17(b) as though it imposes upon

DEP the obligation to send a notice of significant event and “does not provide room for agency

discretion.” Resp. at *6. Their position would lead to an absurd result in this case. For what the

Plaintiffs suggest is that DEP had an obligation to advise OSM of a significant change in the

funding or budgeting relative to its program, even though DEP explicitly determined and advised

OSM that the cited event(s) did not give rise to a significant event affecting the implementation,

administration, or enforcement of the State program. To get to that result, the Plaintiffs assert

that “[t]he Court cannot defer to the agency and must determine [for itself] whether a significant

action has occurred based on the evidence presented” by citizens groups, citing a case that

simply does not stand for the proposition stated. 16 Id.

         As noted above, that reading of Section 732.17(b) would require the Court to convene a

trial in which DEP and the Plaintiffs would be forced to adduce expert testimony to allow the



16
  Nowhere in its decision in Ohio Valley Envtl Coal. v. Pruitt, 893 F.2d 225 (4th Cir. 2018), does the Court of
Appeals ever suggest that a court cannot defer to agency action. To the contrary, the Court of Appeals’s decision,
fairly read, stands for the proposition that the courts should defer to agency action when the agency is taking action.

                                                           8
     Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 9 of 22 PageID #: 87




Court to determine for itself that a significant change in the funding or budgeting relative to the

State program did or did not occur. As DEP also pointed out in its initial brief, the Plaintiffs

have an administrative remedy to address their concerns in that regard. See Mem at *19. The

Plaintiffs do not deny the existence of that remedy, but instead insist on “judicial review of [an

alleged] nondiscretionary duty under 30 C.F.R. § 732.17.” Resp.at *18, n. 8. Contrary to the

Plaintiffs’ claim and even accepting the Plaintiffs’ back-of-the-envelope analysis at face value,

DEP cannot fairly be said to be under a nondiscretionary duty to notify OSM of a significant

change in funding and budgeting.

         Section 732.17(b), on its face, vests State regulatory authorities with seemingly

unfettered discretion to determine whether a significant change in the funding or budgeting of its

program has occurred. In fact, the “mandatory” act the Plaintiffs latch onto arises, if at all, 17

only after the State regulatory body has determined that “significant changes in funding or

budgeting relative to the approved [State] program” have occurred. Section 732.17’s regulatory

history reinforces precisely that kind of intent to leave such matters to the State regulatory

agencies. Therein, OSM approvingly cited Section 3(c) of Executive Order 13132 stating that

“[w]ith respect to Federal statutes and regulations administered by the States, the national

government shall grant the States the maximum administrative discretion possible. Intrusive

Federal oversight of State administration is neither necessary or desirable.” Revisions to the


17
  “Use of the word ‘shall’ generally indicates a mandatory intent unless a convincing argument to the contrary is
made.” Sierra Club v. Train, 557 F.2d 485, 489 (5th Cir. 1977) (emphasis added). With respect to an agency’s duty
to enforce under a statute, the word “shall” has actually been viewed, at least in certain circumstances, as
discretionary. See Dubois v. Thomas, 820 F.2d 943 (8th Cir. 1987) (holding that that Clean Water Act imposes only
discretionary, rather than mandatory, duty on Environmental Protection Agency to investigate and make a finding
where private citizen asserts violation and to take enforcement action upon finding of violation despite word “shall”
in statute); Sierra Club v. Train, 557 F.2d 485 (5th Cir. 1977) (holding that Administrator of Environmental
Protection Agency’s duty under the Federal Water Pollution Control Act Amendments to issue the orders or to file
suit is discretionary and not mandatory despite the word “shall” in statute); Monongahela Power Co. v. Reilly, 980
F.2d 272 (4th Cir. 1992) (finding the EPA administrator’s reasonable interpretation of the statute was entitled to
deference).

                                                         9
      Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 10 of 22 PageID #: 88




State Program Amendment Process, 70 Fed. Reg. 61194-01, 61203 (Oct. 20, 2005) (codified at

30 C.F.R. 732.17) (emphasis added).

         The Plaintiffs’ reliance on Ohio Valley Environmental Coalition v. Pruitt, 893 F.2d 225

(4th Cir. 2018) only serves to highlight the notion of the State’s discretionary authority in that

regard. This simply is not a case where the “constructive submission doctrine” discussed in

Pruitt has any application, for here the agency has acted and sent a notice in response to a

threatened citizens’ suit. See Ex. B. In fact, the Pruitt decision supports the notion that the

courts should not interfere when the agency has taken discretionary action in furtherance of its

obligations under federal law and not simply failed to submit necessary documents. Id. at 230–

31.

      B. Plaintiffs fail to establish any bar to the application of the res
         judicata (or collateral estoppel) defense.

         The Plaintiffs concede that Norton’s dismissal of their prior citizens’ suit on the basis of

DEP’s sovereign immunity constituted “a final judgment on the merits in a prior suit” with

respect to the first prong of the res judicata analysis. Therefore, the analysis is limited to the

second and third prong of the res judicata test.

         1. The two suits do arise out of the same “transaction.”

         With respect to the second prong, the Plaintiffs do not take issue with DEP’s reliance on

Nash’s “expansive view of the identity-of-claims prong,” but instead argue only that this present

action did not arise out of the same “transaction” as the claims against DEP in Norton. See Resp.

at **7-8. The Plaintiffs’ simplistic and superficial analysis of the “transactions” involved here

and in Norton belie the fact that the two suits actually do arise out of the same “transaction,”

namely the establishment of the State’s alternative bonding program.

         “The expression ‘transaction’ in the claim preclusion context ‘connotes a natural


                                                   10
   Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 11 of 22 PageID #: 89




grouping or common nucleus of operative facts.’” Pittston Co. v. United States, 199 F.3d 694,

704 (4th Cir. 1999). Among the factors to be considered in deciding whether the facts of the

current and prior claims “are so woven together” that they constitute a single claim “are their

relatedness in time, space, origin, or motivation, and whether, taken together, they form a

convenient unit for trial purposes.” Id. That determination, obviously, is not so simple as

reciting new statements or new facts that developed between the two suits, as the Plaintiffs now

assert. See Resp. at **7–8. Even cases the Plaintiffs cite stand for the proposition that res

judicata is a “practical doctrine” that does not devolve into a “simple test to determine whether

causes of action are identical.” SAS Institute, Inc. v. World Programming Ltd, 874 F.3d 370, 377

(4th Cir. 2017).

        Actually examining the cases the Plaintiffs cite, there can be little doubt that subsequent

claims challenging different permits on different grounds (Ohio Valley Envtl Coal. v. Aracoma,

556 F.3d 177 (4th Cir. 2009)), based on the separate (and different) laws of a different country

(SAS Institute), and under statutes that did not exist at the time of the prior suit (Clodfelter v.

Republic of Sudan, 720 F.3d 199 (4th Cir. 2013)) are not susceptible, at least easily, to the

assertion of res judicata. But that is not the case here. The Plaintiffs here contend, just as they

did in Norton, that the State’s bonding program is insufficient to provide funding for reclamation

DEP would have to do in the event that the State were forced to revoke permits and forfeit bonds

en masse. They cite to supposed “events” that have occurred since the first suit. But none of

those events, without much more yet to occur, constitute new “transactions” involving the parties

to the suit. Indeed, neither the alleged insolvencies on which the Plaintiffs rely nor the other

large coal company bankruptcies of the past eight years have resulted in any permit revocations

and bond forfeitures giving rise to DEP’s obligation to reclaim, other than the four isolated



                                                  11
   Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 12 of 22 PageID #: 90




revocations and bond forfeitures DEP identified in its motion to dismiss. Under these

circumstances, the Plaintiffs have not alleged a single new or different “transaction” involving

DEP out of which their new cause of action allegedly arises. In fact, to the extent that the

Plaintiff’s claim in this action arises out of a “transaction” involving the parties to the litigation,

it arises out of precisely the same transaction at issue in Norton, namely the State’s establishment

and funding of its alternative bonding program.

        Laurel Sand & Gravel, Inc. v. Wilson, 519 F.3d 156 (4th Cir. 2008), cited by the

Plaintiffs in their Response, supports the notion that new facts or events, even those involving

the parties to the two sets of litigation, do not necessarily lead to a new “transaction.” There, the

plaintiff was part of a group that unsuccessfully challenged the constitutionality of a then-

recently-enacted law that required mine operators to replace landowners’ declining water

supplies and compensate landowners for subsidence of the surface of the land resulting from

their operations. Id. at 160. Eleven years later, the plaintiff brought a different constitutional

challenge to an order issued under that law that required it to replace a specific well. Id.

Applying the “transactional” test enunciated in its earlier decision in Pittston Co. v. United

States, 199 F.3d 694 (4th Cir. 1999), the Court of Appeals held that res judicata precluded the

subsequent suit, concluding that the new procedural due process claim, even though based on a

newly issued and specific order under the law, was “not sufficiently different from the

substantive due process claim raised in [the prior suit],” id. at 162, and therefore barred. The

same applies here. The Plaintiffs, at best, cite recent instances of specific coal company

insolvencies that raise precisely the same kind of issues they raised in the earlier suit, namely the

impact thereof on the solvency of the State’s bonding program. This new suit, based as it is on a

supposed “as-applied challenge” of a law previously unsuccessfully challenged on its face,



                                                   12
     Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 13 of 22 PageID #: 91




involves the same nucleus of facts addressed in the prior complaint and, therefore, res judicata

applies. Id.

        2. The two suits involve the same party and its privities.

        Although they frequently act jointly in citizens’ suits in this Court, 18 the Plaintiff-

citizens’ groups claim that they lack privity with the plaintiff-citizens’ group in Norton. That

assertion, at best, ignores one critical fact—that Plaintiff West Virginia Highlands was the

named plaintiff in Norton and, accordingly its claims are barred by res judicata without any

reference to the privity analysis. But the Plaintiffs’ contention also reflects an unduly narrow

view of privity in the context of two citizens’ suits.

        Applying the two-part test enunciated in Martin v. American Bancorporation Retirement

Plan, 407 F.3d 643 (4th Cir. 2005), DEP submits that the Sierra Club and Ohio Valley

Environmental Coalition were adequately represented by the Conservancy, and thus privity is

established. First, the Conservancy’s interests in Norton and the Plaintiffs’ interests here are

identical. See Martin, 407 F.3d at 652. Second, the Conservancy actually did represent the

interests of the Sierra Club and Ohio Valley Environmental Coalition (or more particularly their

citizen members) with at least the tacit approval of the court. Indeed, the Conservancy

represents the same class of individuals as represented by both the Sierra Club and Ohio Valley

Environmental Coalition.

        Adequate representation may be established where those present for the first judgment

“are of the same class as those absent and that the litigation is so conducted as to insure the full

and fair consideration of the common issue.” Hansberry v. Lee, 311 U.S. 32, 43 (1940). The



18
  See, e.g., Ohio Valley Envtl Coal. V. Hobet Mining, LLC, Civil Action No. 3:15-cv-04101; Ohio Valley Envtl
Coal. v. ERP Envtl Fund, Inc., Civil Action No. 3:11-cv-00115; Ohio Valley Envtl Coal. v. Hobet Mining, LLC,
Civil Action No. 3:09-01167; Ohio Valley Envtl Coal. v. Apogee Coal Co., Civil Action Nos. 3:07-0413, 3:08-0088.

                                                      13
   Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 14 of 22 PageID #: 92




Plaintiffs are environmental groups representing their citizen members or “class” of individuals

with similar interests. Indeed, the Plaintiffs’ representation is tantamount to a public interest

representation as private attorneys general. See Middlesex Cnty Sewerage Auth. v. Nat’l Sea

Clammers Ass’n, 453 U.S. 1, 17 (1981). In that vein, the groups themselves – as opposed to the

individual members – are permitted to pursue litigation on behalf of their individual members to

enforce state and federal environmental law. As noted in DEP’s motion to dismiss, see Mem. at

*11; nn. 11 & 12, the Plaintiffs in this case frequently file cases on behalf of their members and

pursue litigation in tandem and for the benefit of their members and the public. To be sure, the

groups’ members have the same interest in the outcome of any given litigation, much like a class

of persons in a class action, and their members (like those of a class action) are equally impacted

by the outcome of a case, whether it be favorable or unfavorable to the interests of the groups’

members.

       With respect to Norton, the class of persons seeking relief were those persons claiming to

have been adversely affected by the DEP’s administration, implementation, and enforcement of

its federally-approved State bonding program. Here, the class of persons seeking relief are those

persons claiming to be adversely affected by DEP’s administration, implementation, and

enforcement of that same federally-approved State bonding program. Accordingly, the class of

persons now represented by the Conservancy, Sierra Club, and Ohio Valley Environmental

Coalition share the same interests as those class of persons represented by the Conservancy in

Norton. Moreover, while the Court nominally dismissed the Conservancy’s claims in Norton,

the Court in reality dismissed the claims of the Conservancy’s citizen members and, thus, the

claims of an entire class of individuals with the Court’s “tacit approval.”

       Martin is, therefore, distinguishable from this case. In Martin, the first case involved



                                                 14
     Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 15 of 22 PageID #: 93




one-off claims, i.e., a declaratory judgment action filed by American Bancorporation to resolve

the proper earnings formula with respect to one individual, Mr. McKain. 407 F.3d at 646–47.

The second case involved a class action to resolve the proper earnings formula with respect to all

the employee participants under the subject Plan. Id. at 647. The Martin Court ultimately

determined that McKain was not accountable to the later class members and that the McKain

court had not tacitly approved his representation of later class members. The Court’s decision,

however, largely turned on the fact that McKain had not agreed to represent other employee

participants of the plan because he himself did not prosecute a class action in the McKain case.

Id. at 652 (noting that “during the substantive portions of the case, the entire focus of the court

was on McKain as an individual participant and there was no disclosed relationship in which

McKain was accorded authority to appear as a party on behalf of Appellants. Thus, there was no

tacit approval.”).

        Here, we have a class of individual citizens whose rights were adjudicated in case one,

and we have the same class present here in case two. Plaintiffs represent in their pleadings here

(and the pleadings in Norton) that they represent a class of individuals with shared interests and

motivations to resolve their claims against the DEP. Compl. at ¶¶ 9–11. The Court and all

parties here (and in Norton) are on notice that the Plaintiffs, as environmental groups, are

pursuing claims on behalf of a class of similarly situated persons. Indeed, the Conservancy

disclosed its relationship with its members in Norton, 19 and the Court entered judgment against

the Conservancy with knowledge that the judgment would adversely affect the class of

individuals represented by the Conservancy. Given that the same class of individuals is present




19
  See Compl., West Virginia Highlands Conservancy v. Babbitt, Civil Action No. 2:00-1062 (S.D. W.Va. Nov. 14,
2000) [Doc 1] at ¶¶ 9-13.

                                                      15
    Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 16 of 22 PageID #: 94




here, privity under Martin has been established. 20

    C. The cases on which the Plaintiffs rely to overcome State sovereign
       immunity have no application to this case.

        The Plaintiffs’ sole challenge to the State’s sovereign immunity claim is that the instant

case involves challenges to the State’s ongoing obligations under federal law that are similar to

those involved in the Third Circuit’s decision in Pennsylvania Federation of Sportsmen’s Clubs,

Inc. v. Hess, 297 F.3d 310 (3d Cir. 2002) and this Court’s decision in Ohio River Valley

Environmental Coalition, Inc. v. Callaghan, Civil Action No. 3:00-0058 (S.D. W.Va., Sept. 21,

2001). The Plaintiffs’ reliance on those cases is misplaced, as the two different statutory

provisions involved in those cases do not reflect the same level of discretionary authority as the

provision involved in this case.

        In Hess, the plaintiffs launched an attack similar to the attacks the Plaintiffs launched in

Norton and then again here. In six separate counts, the plaintiffs asserted various claims that

challenged the sufficiency of Pennsylvania’s reclamation bonding system and the Pennsylvania

secretary’s performance of alleged nondiscretionary duties relating thereto. Applying the same

kind of analysis as in the Fourth Circuit’s Bragg decision, the Court dismissed each of those

counts on sovereign immunity grounds. 297 F.3d at 330. But the court permitted the plaintiffs

to proceed with two counts that challenged the secretary’s failure to submit information required

under, among other provisions, 30 C.F.R. § 732.17. Hess, however, involved Section

732.17(f)(1), which provides:

        If the Director [of OSM] determines that a State program amendment is required,
        the State regulatory authority shall, within 60 days after notification of that

20
   In many respects, this case is analogous to those cases in which courts hold that res judicata bars subsequent
private individuals’ suits when the government previously asserted those claims. See Southwest Airlines Co v. Texas
Int’l Airlines, Inc., 546 F.2d 84, 98 (5th Cir. 1977) (and cases cited therein). In this case, the citizens’ group
effectively sought to stand in the place of the government as private attorneys general and their prior unsuccessful
assertion of claims against DEP should bar subsequent citizens’ group suits asserting the same claim.

                                                        16
   Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 17 of 22 PageID #: 95




       decision, submit to the Director either a proposed written amendment or a
       description of an amendment to be proposed that meets the requirements of the
       Act and this chapter, and a timetable for enactment which is consistent with
       established administrative or legislative procedures in the State.

As this provision makes clear, the triggering event for state regulatory authority action is OSM’s

determination that a state program amendment is required. Unlike Section 732.17(b), which is

triggered only by a State regulatory agency’s determination that a significant event affecting the

State program has occurred, Section 732.17(f)(1) affords the State regulatory agency no

discretion—if OSM has made the required determination, the State agency must submit the

required amendment or a description thereof and a timetable for enactment within 60 days,

something the Pennsylvania secretary allegedly had not done.

       The specific regulatory provision at issue in this Court’s decision in Callaghan similarly

reflects an absence of State regulatory discretion. Section 732.17(g) provides:

       Whenever changes to laws or regulations that make up the approved State
       program are proposed by the State, the State shall immediately submit the
       proposed changes to the Director as an amendment. No such change to laws or
       regulations shall take effect for purposes of a State program until approved as an
       amendment.

Just as the provision at issue in Hess, the regulatory provision at issue in Callaghan afforded the

state regulatory agency no discretion once the State had determined to change the laws or

regulations that make up the approved State program. And the plaintiffs in that case alleged

precisely that—that DEP had changed the State program without previously submitting the

proposed change to OSM for approval. See Callaghan, at *2.

       The facts in the instant case differ markedly from those in Hess and Callaghan. First and

foremost, as noted above, DEP did deliver a notice to OSM. Secondly, DEP has not in this case

made a decision that alters the funding or budgeting of the State’s program. But equally

importantly, especially in the absence of any State decision to alter the funding or budgeting of


                                                17
   Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 18 of 22 PageID #: 96




its program, Section 732.17(b) affords DEP discretion that Sections 732.17(f) and (g) simply do

not provide, the discretion to determine whether or not an event has occurred that constitutes a

significant event affecting the implementation, administration, or enforcement of the State’s

program before the nondiscretionary duty to provide notice to OSM even arises. Application of

the same rule the Plaintiffs urge in this case would be functionally equivalent to permitting

citizens to challenge OSM’s determination of the need for a program amendment in the Hess

case or the State’s decision to change the State program in Callaghan, as opposed to challenging

the States’ respective submission obligations under Section 732.17 once those determinations

had been made.

       As the foregoing demonstrates, the Plaintiffs’ reliance on Hess and Callaghan to avoid

the application of sovereign immunity fail, and accordingly the Court should dismiss the

Complaint on sovereign immunity grounds.

   D. The Plaintiffs fail to establish the existence of a justiciable case or controversy.

       The Plaintiffs overlook the importance of the specific facts of this case to the standing

and ripeness analysis in this case. This is not a case where a plaintiff seeks to enforce permit

conditions against a mine operator or challenge the agency’s failure to enforce a permit. Indeed,

this case does not fall into the camp of cases where a plaintiff “need only show that he [or she]

used the affected area and he [or she] is an individual for whom aesthetic and recreational values

of the area [are] lessened by the defendant’s activity.” Ohio Valley Envtl Coal v. Hobet Mining,

LLC, 702 F. Supp. 2d 644, 650 (S.D. W.Va. 2010).

        The Plaintiffs cite Hobet and Ohio Valley Envtl Coal v. Apogee Coal Co., Civil Action

No. 3:07-0413, 2008 WL 11318044 (S.D. W.Va. May 2, 2008) for the general proposition above

but ignore the distinctions between those cases and this one. The Plaintiffs in those cases (which



                                                 18
   Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 19 of 22 PageID #: 97




are identical to the Plaintiffs here) sued mine operators for specific violations of the mine

operators’ mining permits. Specifically, the Plaintiffs alleged that the mine operators violated

the effluent limitations for selenium found in their permits. The harm – the excess selenium

discharged into nearby waterways – was fairly traceable to the Plaintiffs complained of injury –

the Plaintiffs’ inability to enjoy the river for fear of being injured by the excess selenium.

Moreover, that injury tied to the defendant-coal companies’ current activities, i.e., the current

discharge of selenium from the defendants’ mines. The Court in Hobet and Apogee was,

therefore, well positioned to grant prospective relief to the Plaintiffs to address specific injuries

directly linked to the coal companies’ conduct.

       Those kinds of injuries and connections simply do not exist here. The Plaintiffs are

pursuing claims against DEP solely as a regulatory agency writ large and not against coal

companies operating mines like in Hobet or Apogee. The Plaintiffs do not allege any particular

injury relating to any particular permit or to any particular mining site. Indeed, the Plaintiffs do

not allege any specific injury that has actually occurred to date. Nor do they connect any injuries

to any particular unperformed obligation on the part of DEP to reclaim any particular mining site

or any particular permit(s) that DEP is likely to have to reclaim. It is plain from the face of

Plaintiffs’ claims that they are pursuing relief only from future unspecified and as-yet speculative

and hypothetical injuries that may not ever occur.

       Indeed, the Plaintiffs have pleaded no facts that support the conclusion that the

insolvency of ERP or the potential insolvency of any other West Virginia coal mining operators

has had any impact (let alone a “significant” impact), to date, on the State’s bonding program. It

is not enough, in this case, for the Plaintiffs to broadly allege that they have observed

environmental impacts resulting from DEP’s alleged past failure to reclaim. At a minimum, the



                                                  19
   Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 20 of 22 PageID #: 98




Plaintiffs must plead facts that support the plausible conclusion that DEP’s actual reclamation

efforts in the future will be adversely impacted by a significant change in funding to the State

bonding program that has already occurred. But the Plaintiffs’ pleadings do not even draw a

causal link between the alleged harm (the alleged significant change in the State bonding

program) and the alleged injury (DEP’s alleged failure to reclaim because of the change in the

bonding program). Instead, the Plaintiffs include only a generalized and wholly unspecific (and

unsupported) claim they have been harmed by the DEP’s failure to reclaim mine abandoned

since the enactment of SMCRA on August 3,1977. See Compl. at ¶ 11. And, ultimately, the

Plaintiffs are forced to admit that this action turns “largely upon statements made by WVDEP

itself in an action to place ERP into a Special Receivership,” as well as the alleged “current

status of other companies in either bankruptcy or at imminent risk of insolvency,” Response at 8,

and the imagined effect those alleged insolvency proceedings will have on permit revocations,

bond forfeitures, and eventually the funds available to the State to complete reclamation at some

indeterminable date in the future.

       The Plaintiffs have simply failed to allege any real injury and failed to connect any such

injury to any conduct on DEP’s part. They lack standing. Their claims are not ripe. There

simply is no case or controversy for this Court to hear and determine at this point in time.

                                            Conclusion

       The Court should dismiss the Plaintiffs’ Complaint.




                                                 20
   Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 21 of 22 PageID #: 99




Dated: September 2, 2020               /s/ Kevin W. Barrett
                                    Benjamin L. Bailey (WVSB #200)
                                    Kevin W. Barrett (WVSB #13569)
                                    Maggie B. Burrus (WVSB #12518)
                                    BAILEY & GLASSER LLP
                                    209 Capitol Street
                                    Charleston, West Virginia 25301
                                    Telephone: (304) 345-6555
                                    Facsimile: (304) 342-1110
                                    bbailey@baileyglasser.com
                                    kbarrett@baileyglasser.com
                                    mburrus@baileyglasser.com

                                    Attorneys for the Defendant




                                      21
     Case 3:20-cv-00470 Document 11 Filed 09/02/20 Page 22 of 22 PageID #: 100




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


                                                    )
OHIO VALLEY ENVIRONMENTAL                           )
COALITION, WEST VIRGINIA                            )
HIGHLANDS CONSERVANCY, and                          )
SIERRA CLUB,                                        )
                                                    )
                      Plaintiffs,                   )
v.                                                  )    CIVIL ACTION NO. 3:20-cv-00470
                                                    )
AUSTIN CAPERTON, Secretary,                         )
West Virginia Department of                         )
Environmental Protection,                           )
                                                    )
                      Defendant.                    )


                                CERTIFICATE OF SERVICE

        I hereby certify that on September 2, 2020, I electronically filed the foregoing REPLY
IN FURTHER SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ COMPLAINT with
the Clerk of the Court using the CM/ECF system, which will send notice of the filing thereof to
the attorneys for the Plaintiffs:

                                     J. Michael Becker
                                     Derek Teaney
                                     Appalachian Mountain Advocates
                                     P.O. Box 507
                                     Lewisburg, WV 24901

                                                         /s/ Kevin W. Barrett
                                                        Kevin W. Barrett (WVSB #13569)




                                               22
